DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/07/2022 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 46, 134b. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. 0025, line 2, infusion catheter 10 is referred to as infusion catheter 100.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 3 (line 1), claim 4 (line 1), and claim 5 (line 1), it is unclear which balloon(s) claim limitation “the balloons” is referencing. For purposes of examination, “the balloons” will be read as “the first balloon, the first distal balloon, and/or the second distal balloon”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buster et al. (US 20140378752 A1), hereinafter Buster.
Regarding claim 1, Buster teaches an infusion catheter (10; fig. 2), comprising: a housing (50) having at least one inflation port (89) and at least one infusion port (28); a proximal shaft assembly (52; fig. 21) supporting a first balloon (18); a first distal shaft assembly (48a) extending distally from the proximal shaft assembly (fig. 21) and supporting a first distal balloon (90a); and a second distal shaft assembly (48b) extending distally from the proximal shaft assembly (fig. 21) and supporting a second distal balloon (90b), the first and second distal shaft assemblies defining infusion openings (88a, 88b; fig. 21) in fluid communication with the at least one infusion port (fluid is pumped through 28 and out tip 48 [par. 0049]; tip 48, comprising shaft assemblies 48a and 48b, comprises openings 88a, 88b for said fluid to pass through [par. 0042]; thus, 88a, 88b are in fluid communication with 28).
Regarding claim 2, Buster further teaches the first and second distal shaft assemblies separate from one another at a distal end portion of the proximal shaft assembly to define a Y-shaped configuration (distal shafts 48a and 48b separate from one another after the first balloon 18; fig. 21).
Regarding claim 3, Buster further teaches the balloons are in fluid communication with the at least one inflation port (par. 0044).
Regarding claim 4, Buster further teaches the balloons are selectively inflatable (a user is able to select when balloons 90a and 90b are inflated by operation of syringe 85; par. 0044).
Regarding claim 5, Buster further teaches the balloons are selectively deflatable (a user is able to select when balloons 90a and 90b are deflated by operation of syringe 85; par. 0071).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lieber et al. (US 20140214002 A1) is directed towards a bifurcated catheter. 
	Wiltshire et al. (US 20040138529 A1) is directed towards an endoluminal too deployment system with a split, steerable distal end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783